Opinion by
Willson, J.
§ 2. Evidence held insufficient to support a judgment against a railway company for killing stock. This appeal is from a judgment for $350 damages in favor of appellee against appellant, for the value of a jennet alleged to have been killed by an engine and cars operated upon appellant’s railway. As presented in the record before us, we do not think the judgment is warranted by the evidence. All that is shown by the evidence is that the jennet was by some means injured, and after-wards died. It was found fifty or sixty yards from the railroad track, its legs skinned and bruised, but no bones broken. The character and extent of its injuries are not made to appear with particularity, nor is it shown that its death was caused by the injuries stated. It is not even shown how long it lived after having received the injuries. No one saw the injuries inflicted, nor was it shown circumstantially, with any certainty, that the injuries were received by contact with the engine or cars. The most that can be said of the evidence is that it justifies a bare suspicion that the animal was injured by the engine or cars and died from such injury.
Reversed and remanded.